Citation Nr: 1644213	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1989 to June 1993.

These matters comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision denying service connection for back disability and a July 2013 rating decision denying tinnitus and bilateral hearing loss issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO is the agency of original jurisdiction (AOJ).

The Veteran filed his original claim for service connection for back pain in May 1994.  In October 1994, VA notified the Veteran that his claim for service connection for back pain was denied because the Veteran did not submit information the RO requested and therefore the RO could not adjudicate the merits of the claim.  See Notification Letter, October 1994.  In June 2011, the Veteran again filed a claim for service connection for injuries he suffered to his back while in service, which was denied by the RO in April 2012.  The Veteran perfected his appeal in May 2013.

The Veteran also submitted a claim for service connection for tinnitus and bilateral hearing loss in June 2012, which was denied by the RO in July 2013.  The Veteran perfected his appeal in September 2015.  The appeal was considered timely because the Veteran did not receive a copy of the Statement of the Case (SOC) or a VA Form 9 when it was first issued in October 2013 and the Veteran's attorney requested a copy of the SOC on multiple occasions prior to the expiration of the appeal period.  See Deferred Rating, VA Form 21-6789-E,  

The Board notes that on the Veteran's September 2015 VA Form 9, he marked box 9A, which states that he wishes to appeal all issues listed on the SOC.  However, in the Veteran's August 2013 Notice of Disagreement (NOD), he stated he wished to appeal the claim for service connection for tinnitus.  In section 10 of VA Form 9, he noted that he wished to appeal the issue of entitlement to service connection for tinnitus.  Based on his own statements, the Veteran specified that he only wished to appeal the denial of service connection for tinnitus.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issue of bilateral hearing loss is not before the Board.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

1.  Tinnitus was not caused by active service, did not have onset during active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

1.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice with regard to the tinnitus claim in a letter sent to the Veteran in June 2013.  

With respect to the Veteran's tinnitus claim, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, and VA and private treatment records, have been associated with the claims file.  In July 2013, VA afforded the Veteran an audiological examination and obtained a relevant expert medical opinion.  The examiner considered the Veteran's relevant history as documented in the claims file as well as the Veteran's reports and supported the expert opinion with a sufficient rationale.  The examination is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required.


Service Connection - Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a Veteran has a current disability resulting from specific chronic diseases, including an organic disease of the nervous system, if such disease manifests to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Tinnitus is considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Veteran claims to have tinnitus caused by military service.  Specifically, he contends that during service, he was exposed to loud noises while serving on the flight line.  In his June 2012 claim for service connection for tinnitus, he recalled having tinnitus while in service and stated that he currently had an intermittent buzzing.  He did not state that he had ongoing symptoms of the disorder.

Moreover, in July 2013, the Veteran was afforded a VA examination in which he reported that his tinnitus occurred at random only a couple of times per month and he could not recall its onset.  Again, he did not state that he suffered ongoing symptoms of the disorder since service.  The audiologist reviewed the Veteran's complete claims file and evaluated the Veteran for hearing loss as well as tinnitus, and found that any tinnitus the Veteran is experiencing is less likely than not caused by or a result of military noise exposure.  The examiner further opined that the records are silent for reports or complaints of tinnitus and that "flat configuration of hearing and audiometric records do not support permanent noise injury."

The Veteran's STRs are comprehensive and detailed.  Annual hearing exams were conducted, likely due to the Veteran's military duties.  During an evaluation dated in 1991, the Veteran complained of ear pain and slight inflammation was found in the ear.  However, it was determined that there was no hearing problem or injury.  In 1993, it was noted that his hearing worsened and use of hearing protection was provided.  Despite the annual hearing exams, there are no notations or complaints of tinnitus, ringing, or buzzing in the ears in the STRs.  Furthermore, at his June 1993 separation examination, the clinical evaluation of the ears, nose, mouth and throat were shown to be normal, and the Veteran denied a history of hearing loss or any hearing problems in his medical history report. 

The Board finds the July 2013 examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's accounts.  Therefore, the July 2013 examination report warrants significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

Post-service medical records do not document ongoing reports of tinnitus or ringing in the ears.  On the contrary, a review of the Veteran's treatment records indicates that the Veteran did not complain of tinnitus or ringing in the ears.  Indeed, other than the July 2013 VA examination report, the post-service medical evidence of record is negative for any report or complaint of tinnitus or ringing in the ears.

After review of all relevant evidence of records, the Board concludes that any current tinnitus suffered by the Veteran did not have its onset during his active service and was not caused by his active service, including as a result of his exposure to noise in service.  In this case, the Board notes that the Veteran reported during the July 2013 VA examination that he cannot recall a specific onset date.  Given the Veteran's uncertainty of when tinnitus symptoms started, the lack of complaints of tinnitus or ringing in the ears in service and post-service treatment records until the July 2013 VA examination (approximately 20 years after military service), the Board finds that the evidence tends to show that the Veteran's tinnitus is not a result of military service.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.").  

As to the Veteran's own opinion that any current tinnitus is due to exposure to loud noise during service, the Board finds that the opinion is not competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id.  at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Whether tinnitus manifesting many years after exposure to loud noise is caused by such exposure is a complex question the answer to which does not lie within the realm of knowledge of a layperson.  It is well known that persons have hearing related abnormalities for more than one reason.  Distinguishing the cause of tinnitus, absent continuous symptoms from onset, requires expertise in hearing disorders.  The Veteran has not demonstrated such expertise, and hence his opinion is not competent evidence.  

Given the extent of his yearly audiological exams while in service, which appear complete and are detailed, and include reports for other symptoms not all of which were more serious than ringing in the ears, if he had symptoms of tinnitus, such as ringing in the ears, during service, it is reasonable to find that he would have reported them and there would be documentation of the symptoms in his service treatment records.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

VA first received a claim of entitlement to service connection for a back disability in May 1994.  In June 1994, the AOJ sent a letter to the Veteran requesting that he submit evidence showing that his claimed disability had been treated since his discharge from service.  The letter stated that the best types of evidence were statements from doctors and that the statements should show findings and diagnoses.  The letter also informed the Veteran that VA had requested his service treatment records and asked him so submit any service records that he may have in his possession.  

In an October 1994 letter, the AOJ informed the Veteran that VA had denied his claim and that it could not reach the merits of his claim without evidence showing that his claimed disabilities had been treated since service.  

Service treatment records are associated with the claims file.  Those records have a date stamp from the RMC in St. Louis of September 1997.  This tends to show that the Veteran's service treatment records were received by VA after the 1994 decision.  Those records note that the Veteran had scoliosis.  There is no indication in the 1994 decision that there was evidence that the Veteran had scoliosis during service.  Furthermore, as the AOJ did not reach the merits of the case in 1994, the in-service injury or disease remained an unestablished fact at the time of the 1994 decision.  These are thus relevant official service department records with respect to the 1994 decision.  If VA receives relevant official service department records that existed prior to a decision and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the provisions regarding reopening finally denied claims.  38 C.F.R. § 3.156(c).  As the service treatment records fall into this category, the claim must be reconsidered, not reopened, and the operative date of claim is in May 1994.  

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for back disability.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  To rebut the presumption of soundness, there must be clear and unmistakable evidence that the disorder at issue pre-existed entry into service and that the disorder was not aggravated during such service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran has provided conflicting contentions in regards to this claim.  First, he contends he did not have symptoms of a back disability prior to service.  Specifically, he maintains that his duties while in service included carrying approximately 100 pounds in chains.  The Veteran relays that his other duties in the Navy involved loading equipment onto ships that weighed anywhere from 50 to 200 pounds.  He was also charged with carrying his sea bag, which he states was heavy.  The Veteran contends that, because of the strenuous duties, his back became problematic during service, and during his last year of service, he was transferred from the flight deck to a job in personnel, which was sedentary job.  Conversely, in an October 2010 Outpatient Physical Therapy consultation, the Veteran reported that his back has been bothersome his whole life.

Review of the service treatment records reflect that the Veteran's June 1989 enlistment examination did not note any existing defects or disorders.  However, the first medical report showing back problems is a STR from November 1989, five months after enlistment, reflecting that the Veteran had scoliosis involving the mid and lower thoracic and upper and mid lumbar spine.  An April 1990 medical record shows that the Veteran was seen for upper back pain, but it is noted that it is "not related to heavy lifted [sic]."  This same report reflects that on examination, the Veteran has mild curvature in the spine and mild scoliosis.  During a July 1992 clinical visit, it was noted that the Veteran presented for routine follow-up treatment six weeks after his involvement in a motor vehicle accident in which he sustained some neck trauma.  The initial evaluation did not reveal any evidence of a fracture, and the Veteran was diagnosed with having musculoskeletal neck pain.

In December 2011, the Veteran was afforded a VA examination.  The examiner reviewed the complete case file and interviewed the Veteran regarding his symptoms.  The Veteran reported that the pain began in 1989 in the thoracolumbar region and that he did not experience severe flares.  He reported that it started as mild and is now moderate to severe and that his symptoms include stiffness and pain.  On physical exam, the examiner noted that the Veteran has some pain at extreme angles of motion.  He diagnosed the Veteran with thoracolumbar dextroscoliosis, with a mild curve.  The examiner was asked to opine whether the Veteran's back condition is at least as likely as not due to or a result of a car accident in service, and the examiner opined that it is less likely than not due to or a result of the car accident.  The examiner determined that the Veteran's condition is a normal progression of the condition and does not find that the Veteran had an event that has caused an abnormal progression of this pain or resulted in peripheral symptoms.  The Board notes that the examiner did not address whether the Veteran had a pre-existing back disability, and if so, whether this disability was not worsened during his service.  

The Veteran submitted a letter from a private physician who evaluated the patient for his back pain in June 2013.  The physician reported that when entering military service, the Veteran had a diagnosis of scoliosis and the physical duties during service aggravated the existing scoliosis.  He also reported that the condition does affect the Veteran's normal, daily life as he works as a barber and is unable to stand for long periods of time.  The Board finds that this medical opinion is inadequate, as it is unclear whether the doctor had a medical history available or whether the doctor's understanding of aggravation is consistent with VA's definition of aggravation.  Moreover, although the physician stated that he "believed" that the Veteran's back problems were aggravated by his in-service physical duties, he did not provide an adequate rationale for that conclusion.  

In light of the fact that the evidence is currently unclear as to whether the Veteran's had a low back disorder preexisted service, and if so, whether such disorder was not aggravated by service.  The evidence of record is currently insufficient to decide the claim of service connection for the low back disability, and another VA examination and medical nexus opinion are necessary before the merits of the appeal can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all of the Veteran's updated VA records with the claims file.

2. Schedule the Veteran for a VA orthopedic examination of his back.  The examiner must review the claims file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

(i) The examiner must provide a medical opinion as to whether it is undebatable that the Veteran had a thoracic or lumbar disorder (scoliosis) prior to entrance into active service.  Any conclusion reached must be supported by an explanation (rationale).  For this opinion, the Board is not asking for an opinion based on an "at least as likely as not" standard, but rather requires a supporting rationale that includes an explanation of the confidence, or how sure the examiner is, his or her opinion.

(ii) If the examiner determines that the Veteran had a preexisting back disorder, then the examiner must, provide an opinion as to whether such disorder is one that is capable of improvement or deterioration.  The examiner must support the opinion with a rationale (explanation).  

(iii) If the examiner finds that a preexisting back disorder was one that was capable of improvement or deterioration, then, the examiner must provide an opinion as to whether such back disorder did not chronically worsen during service, or, whether any chronic worsening that could have occurred was due to the natural progress of such condition.  The examiner should address the Veteran's service treatment records and specifically any in-service complaints regarding his back pain, to include any back pain he attributed to his in-service motor vehicle accident.  Any conclusion reached must be supported by an explanation (rationale).  For this opinion, the Board is not asking for an opinion based on an "at least as likely as not" standard, but rather requires a supporting rationale that includes an explanation of the confidence, or assurance, that the examiner has in his or her opinion.  The examiner is cautioned that the Board is indeed requesting an opinion as to a negative; i.e. an opinion as to the whether the condition did not worsen.  Hence an opinion that there is no evidence of worsening is not responsive to the question.  

(iv) If the examiner determines that a back disorder preexisted service and was a disorder that was not capable of improvement or deterioration, then the examiner must provide an opinion as to whether there was an additional disability superimposed on the preexisting back disorder during service or caused by service.  The examiner must support any opinion provided with a rationale (explanation).


(v) Regardless of what other opinions are provided, the examiner must provide an opinion as to whether it is at least as likely as not that any back condition that the Veteran currently has was either present during his active service or was caused by his active service.  The examiner must support any opinion provided with a rationale (explanation).  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


